Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendant’s motion for summary judgment. There are triable issues of fact whether defendant breached its duty to keep its premises "in a reasonably safe condition, considering all of the circumstances including the purpose of the person’s presence and the likelihood of injury” (Macey v Truman, 70 NY2d 918, 919; see also, Basso v Miller, 40 NY2d 233, 240-241; Baker v Sportservice Corp., 142 AD2d 991, 992). (Appeal from Order of Supreme Court, Cayuga County, Corning, J.—Summary Judgment.) Present—Callahan, J. P., Green, Pine, and Fallon, Davis, JJ.